Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/24/21 has been entered. 
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Applicant respectfully submits that generating the transactional data to be included in a data item to undo the change to the data item is a practical application.
However, the step of undoing the change as mentioned by applicant is not claimed as the outcome of the claimed method.  It is described in the claim as part of the usage of compensation data.  Examiner respectfully suggests to rephrase it as the output step of the process/method claim and tie the steps with machine (computer). 
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention can be categorized as mental process.

As the functions are contingent limitations in a method claim (see MPEP 2111.04: "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met").
The steps of initiating a transaction, generating a transactional data usable to undo the change can be operated manually by a user or data administrator on mental mind and it does not necessarily tie with machine or computer. Besides, it does not provide any practical outcome, therefore it does not comply with the requirements under 35 U.S.C. 101.
As discussed above with respect to step 2A, prong two, the initiating a transaction, generating a transactional data limitations, even if they were required by the claim, and the nominal recitation of the processing device and datastores are mere instructions to apply the abstract idea on a general purpose computer. Nothing in the combination of elements provides a technological solution to a technological problem; considered as a whole, the claim is not significantly more than the abstract idea.
Therefore, the claim appears to be ineligible.
Further, these steps can be processed on mental mind. A skilled person may merely initiating a transaction to cause a change (collect information), undo the change (analyze or manipulate information), and generating a transactional change (display information) controlled by his manual computer operation procedures. It does not require computer novelty to execute the steps.
This limitation, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

Further, the claimed invention is directed to the at least one of the following abstract ideas:
1)    The claimed invention is directed to the generic concept of collecting, manipulating, and displaying data. See Intellectual Ventures ILLCv. Capital One Financial Corp., No. 16-1077 (Fed Cir. 2017).
2)    The claimed invention is also directed to the generic concept of collecting information, analyzing it, and displaying certain results of the collection and analysis. See Electric Power Group LLC v. Alstom S.A (Fed Cir. 2016).
Both of them identify collecting information and analyzing it is abstract idea.
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention (method) is not tied to a particular machine.  
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (2015/0370644) in view of Poon et al. (10,656,971). 
Regarding Claim 1, Graefe et al. (2015/0370644) discloses a method comprising: initiating, by a processing device, a transaction ("a transaction can be initiated in response to a request from a user", paragraph [0011]) comprising a plurality of data items in one or more data stores, wherein the transaction is to cause a change to at least a first data item of the plurality of data items ("subject of changes made by transactions", paragraph [0013]; "transactions that have made changes to data in the database", paragraph [0017]); and
generating a first transactional data to be included in the first data item ("undoing a portion of changes made to data in a given transaction", paragraph [0043] therefore transaction changes is included to the data.), the first transactional data usable to undo the change to the first data item associated with the transaction ("An undo recovery operation refers to undoing a change made to data in the database", paragraph [0032]; "undoing data changes made by the failed transaction, by carrying out an undo recovery operation", paragraph [0043]), wherein the first transaction data ("a particular transaction", paragraph [0035]) comprises a compensation data structure ("rollback 
As discussed above, Graefe essentially discloses the claimed invention but does not explicitly disclose serialized compensation data. 
However, Poon et al. (10,656,971) discloses a compensation service for serial interaction with the other user selectable modular units (claim 2) and undo configuration transactional compensation (Col. 16, lines 6-24).
	It would have been obvious to one of ordinary skill in the art to have provided a serialized compensation data structure (compensation service for serial interaction) in Graefe in order to serially interact with other user selectable modular units to ensure the continuity of operation as taught by Poon. 
Regarding Claim 2, Graefe discloses the method of claim 1, further comprising: undoing the transaction ("transaction undo", paragraph [0015]; "undo recovery operations", [0039]) responsive to receipt of an instruction ("request", paragraph [0015]) to undo the transaction.
Regarding Claim 5, Graefe discloses a system comprising: data stores (database, memory); a processing device to execute a transaction manager, operative coupled to the data stores ("processor", paragraphs [0018], [0022], [0024], 0060]) the processing device to:
execute a first stage (a state before the data is changed), wherein in the first stage, the processing device to:
create a data structure comprising a plurality of data items in one or more data stores (fig. 1), wherein the data structure is to cause a change to at least a first data item of the plurality of data items in a second stage ("subject of changes made by transactions", paragraph [0013]; "transactions that have made changes to data in the database", paragraph [0017]) to at least a first data item of the 
As discussed above, Graefe essentially discloses the claimed invention but does not explicitly disclose serialized compensation data. 
However, Poon et al. (10,656,971) discloses a compensation service for serial interaction with the other user selectable modular units (claim 2) and undo configuration transactional compensation (Col. 16, lines 6-24).
It would have been obvious to one of ordinary skill in the art to have provided a serialized compensation data structure (compensation service for serial interaction) in Graefe in order to serially interact with other user selectable modular units to ensure the continuity of operation as taught by Poon.
Regarding Claim 6, Graefe discloses the system of claim 5, wherein the data structure is a handler of the transaction manager and written in the plurality of data items as part of an atomic update to the data stores ("updates of the databases page", paragraph [0042]; "recovery of individual pages updates restored data", Claim 3).
Regarding Claim 7, Graefe discloses the system of claim 6, wherein the transaction manager comprises a coordinator ("database system", fig. 1) to coordinate multiple participants ("Client devices", paragraph [0020]) during a distributed transaction ("distributed in a large system", paragraph [0061]).

Regarding Claim 15, Graefe discloses the system of claim 7, wherein the compensation handler to use state data provided by a requestor to develop compensation data that are usable to undo changes to the at least first data item associate with the transaction ("compensation action can be used to undo what the rollback has carried out", paragraph [0035]).
Regarding Claim 16, Graefe discloses a non-transitory machine readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: initiate, by the processing device, a transaction ("a transaction can be initiated in response to a request from a user", paragraph [0011]) comprising a plurality of data items, wherein the transaction is to cause a change to at least a first data item of the plurality of data items, in one or more data stores ("subject of changes made by transactions", paragraph [0013]; "transactions that have made changes to data in the database", paragraph [0017]);
generate a first transactional data to be included in the first data item ("undoing a portion of changes made to data in a given transaction", paragraph [0043] therefore transaction changes is included to the data.), the first transactional data usable to undo the change to the first data item associated with the transaction via an undo operation ("An undo recovery operation refers to undoing a change made to data in the database", paragraph [0032]; "undoing data changes made by the failed transaction, by carrying out an undo recovery operation", paragraph [0043]), wherein the first transaction data comprises a compensation data structure to undo the change to the first data item and complementary information regarding activities complementary to the undo operation ("compensation action can be used to undo what the rollback has carried out", paragraph [0035]); and

As discussed above, Graefe essentially discloses the claimed invention but does not explicitly disclose serialized compensation data. 
However, Poon et al. (10,656,971) discloses a compensation service for serial interaction with the other user selectable modular units (claim 2) and undo configuration transactional compensation (Col. 16, lines 6-24).
It would have been obvious to one of ordinary skill in the art to have provided a serialized compensation data structure (compensation service for serial interaction) in Graefe in order to serially interact with other user selectable modular units to ensure the continuity of operation as taught by Poon.
Regarding Claim 17, Graefe discloses the non-transitory machine readable storage medium of claim 16, wherein the undo operation is delayed to optimize the transaction ("transactions can be paused", paragraph [0041]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (2015/0370644) in view of Poon et al. (10,656,971) further in view of Alexander et al. (2013/0339629).
Regarding Claim 3, as discussed above, Graefe et al. essentially discloses the claimed invention but does not explicitly disclose responsive to recovery from a system failure, performing the following comprising: retrieving the first data item from a first data store; extracting the first transactional data from the first data item; and undoing the change to the first data item in view of the first transactional data.
However, Alexander et al. (2013/0339629) discloses the method of claim 2, further comprising: responsive to recovery from a system failure ("establishes a recovery environment", paragraph [0006]; "recovery support", paragraph [0435]), performing the following comprising: retrieving the first data 
extracting the first transactional data from the first data item ("extract transaction", paragraph [0174]); and
undoing the change to the first data item in view of the first transactional data ("undo any changes that the transactional store instructions", paragraph [0374]).
It would have been obvious to one of ordinary skill in the art to have provided the recovery support and undone the change in Graefe in order to recover and facilitate the data operation as taught by Alexander.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (2015/0370644) in view of Poon et al. (10,656,971) further in view of Tarta (2016/0314162).
Regarding Claim 4, as discussed above, Graefe essentially discloses the claimed invention but does not explicitly disclose wherein the first transactional data is an object, and wherein the method further comprises adding the first transactional data to the first data item by serializing the first transactional data, wherein the serialized transactional data is added to the first data item.
However, Tarta (2016/0314162) discloses the method of claim 1, wherein the first transactional data is an object, and wherein the method further comprises adding the first transactional data to the first data item ("write operation can include an insert transaction or an add transaction") by serializing the first transactional data, wherein the serialized transactional data is added to the first data item ("the key can be serialized into a byte array format. Serialization generally refers to translating an object state into a format that can be stored and reconstructed later in another computing environment", paragraph [0046]).
.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (2015/0370644) in view of Poon et al. (10,656,971) further in view of Gupta et al. (2014/0324785).
Regarding Claim 10, as discussed above, Graefe essentially discloses the claimed invention but does not explicitly disclose "receive or intercept the plurality of data items from an application; and modify the plurality of data items by adding or removing transactional information from the plurality of data items."
However, Gupta et al. (2014/0324785) discloses the system of claim 5, wherein the transaction manager comprises one or more drivers to:
receive or intercept the plurality of data items from an application ("applications", "receive redo log records", paragraph [0060]) and
modify the plurality of data items by adding or removing transactional information from the plurality of data items ("update a single data block by adding a record to that data block", "The transaction and consistency management component", "modify the same row at the time", paragraph [0086]).
It would have been obvious to one of ordinary skill in the art to have modified the data in Graefe in order to reach the desired or preferred data as taught by Gupta.
Regarding Claim 11, as discussed above, Graefe essentially discloses the claimed invention but does not discloses one of a memcached protocol, a REST protocol, a OData protocol, a Websockets protocol, or a SQL protocol.

It would have been obvious to one of ordinary skill in the art to have used simple REST protocol in order to exchange information in the context of Web-based services as taught by Gupta.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al. (2015/0370644) in view of Poon et al. (10,656,971) further in view of Abrashkevich et al. (2009/0217018).
Regarding Claim 19, as discussed above, Graefe essentially discloses the claimed invention but does not explicitly discloses the undo operation is performed in view of a threshold of available memory.
However, Abrashkevich et al. (2009/0217018) discloses that the undo operation is performed in view of a threshold of available memory ("undo any memory changes", "transaction memory manager may determine whether the number traps has exceeded a pre-determined threshold", paragraph [0041], fig. 9).
It would have been obvious to one of ordinary skill in the art to have provided undo operation performed in view of a threshold of available memory in Graefe in order to prevent undo operation being used from exceeding the memory threshold as taught by Abrashkevich.
Allowable subject matter
Claims 9, 12-14, 18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence


If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/WILSON LEE/               Primary Examiner, Art Unit 2152